Digitally signed
                                                                        by Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                        Illinois Official Reports                       the accuracy and
                                                                        integrity of this
                                                                        document
                                Appellate Court                         Date: 2020.06.23
                                                                        13:17:23 -05'00'



                  People v. Downing, 2019 IL App (1st) 170329



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             ALFRED DOWNING, Defendant-Appellant.



District & No.      First District, Third Division
                    No. 1-17-0329



Filed               November 6, 2019



Decision Under      Appeal from the Circuit Court of Cook County, No. 15-CR-17866; the
Review              Hon. William T. O’Brien, Judge, presiding.



Judgment            Remanded with directions.


Counsel on          James E. Chadd, Patricia Mysza, and Christopher L. Gehrke, of State
Appeal              Appellate Defender’s Office, of Chicago, for appellant.

                    Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                    Mari R. Hatzenbuehler, and Victoria E. Campbell, Assistant State’s
                    Attorneys, of counsel), for the People.



Panel               JUSTICE ELLIS delivered the judgment of the court, with opinion.
                    Justices Howse and Cobbs concurred in the judgment and opinion.
                                              OPINION

¶1        Defendant Alfred Downing was found guilty of possession of cannabis with intent to
     deliver. During his presentence investigation interview, he complained about his attorney’s
     trial performance. The resulting presentence investigation report (PSI) then recited, in some
     detail, defendant’s complaints about his trial counsel’s representation. Then, at defendant’s
     sentencing hearing, the State, arguing in aggravation, cited those very complaints in the PSI as
     evidence that defendant lacked remorse—that instead of accepting responsibility for his
     actions, he merely blamed his lawyer’s poor performance. Defendant, for his part, never
     repeated his complaints in open court, in a written motion, or in any other informal
     communication with the trial court. Nor did the trial court make any inquiry of defendant.
¶2        The question here is whether the trial court was required to conduct a preliminary inquiry
     under People v. Krankel, 102 Ill. 2d 181 (1984), even though defendant did not, himself, raise
     any claims of ineffective assistance in open court and even though the claim was raised by the
     prosecutor, not defense counsel. Our initial answer, in a previous order, was no. We held that
     the trial court had no duty to conduct a Krankel inquiry because defendant did not direct his
     allegations to the trial court and thus failed to manifest any intent to litigate a pro se claim of
     ineffective assistance.
¶3        After defendant requested rehearing and upon further reflection, our answer is yes. The
     Krankel rule was fashioned by our supreme court to facilitate the accurate and efficient
     disposition of those claims of ineffective assistance of counsel that cannot be resolved based
     on the trial record alone. When, as here, it comes to the trial court’s attention in open court in
     a posttrial proceeding that a defendant is claiming ineffective assistance by his trial counsel,
     the purposes of Krankel are best served by requiring an inquiry by the trial court, regardless of
     whether that information was communicated by defense counsel or the prosecutor.
¶4        While we mean no criticism of the trial court, which was faced with a unique set of
     circumstances, we hold that a Krankel inquiry should have been conducted. We remand for
     that purpose. On remand, defendant may also move to challenge his monetary assessments.

¶5                                          BACKGROUND
¶6       On October 6, 2015, Chicago police officers Cloherty and Ustaszewski (whose first names
     do not appear in the record) were in an unmarked car when a Chevy Cavalier drove past them.
     The windows of both cars were open, and Cloherty smelled burning cannabis coming from the
     Cavalier. He also noticed that neither the driver, Sharita Butler, nor the sole passenger,
     defendant, was wearing a seatbelt. The officers followed, and ultimately stopped, the Cavalier.
¶7       Butler got out of the car as the officers approached. Cloherty asked if she had any cannabis,
     and Butler handed him a partially smoked cannabis cigar. Ustaszewski approached the
     passenger side of the car and asked defendant if he had any cannabis. Defendant handed him a
     cannabis cigar inside an opened “blunt wrapper.”
¶8       After removing defendant from the Cavalier, Ustaszewski found two clear plastic bags of
     cannabis between the center console and the passenger seat, and a large bag with smaller plastic
     bags of cannabis underneath the passenger seat. Cloherty found two large heat-sealed bags of
     cannabis and a scale in the trunk. The parties stipulated to the weight of the various bags, which
     totaled approximately 835 grams of cannabis.


                                                  -2-
¶9          Cloherty testified that defendant, who at the time was handcuffed and standing behind the
       Cavalier, said that “all the weed is mine.” Ustaszewski also testified that defendant said “it’s
       all mine” and “none of it is hers.” Defendant did not sign a written statement, and he never
       touched or made any movements toward any of the bags of cannabis. The bags were not
       fingerprinted.
¶ 10        The trial court found defendant guilty of possessing 500 to 2000 grams of cannabis. After
       trial, defendant complained about the conduct of his trial counsel to the probation-department
       investigator. Those complaints were recorded in the PSI:
                “I had three more witnesses I tried to get called and I also requested a new lawyer and
                that was denied. I also was supposed to take the stand and my lawyer didn’t let me take
                the stand. They let the [p]olice say what they said and lie on [the] stand. The arresting
                officers were not the ones who transported me, no one read me my Miranda [r]ights—
                they didn’t even have a chance to before I was transported. They also said I made a
                statement that the drugs were mine—Why would I say something like that—I’m on
                parole. They even said that the person driving the car tried to hop out of the car and get
                away, I was the passenger.”
¶ 11        At the sentencing hearing, the trial court acknowledged receipt of the PSI. In aggravation,
       the State argued that those statements in the PSI showed that defendant lacked remorse:
                    “I would also address or direct your attention to page five of the PSI, the defendant’s
                version of the offense, and suggest that it demonstrates an utter lack of remorse. He
                accuses the officers of lying on the witness stand. He accuses his lawyer of not letting
                him take the stand to testify when in fact you inquired, I recall, of his intention to either
                testify or not, and he indicated that he did not wish to yet. He is now blaming his lawyer
                for the outcome of the case.” (Emphasis added.)
¶ 12        After hearing arguments in aggravation and mitigation, the trial court asked defendant,
       “[I]s there anything you wish to say before I impose sentence?” Defendant answered, “No.”
       Defendant did not mention his allegations against counsel at any time during the sentencing
       hearing, and the trial court never asked defendant to elaborate on his claims or their alleged
       factual basis. The trial court found that defendant was a Class X offender by background and
       sentenced him to seven years in prison.

¶ 13                                          ANALYSIS
¶ 14                                                I
¶ 15       Defendant argues that the trial court was required to conduct a Krankel inquiry into the
       allegations of attorney incompetence that he expressed to the probation department during his
       PSI interview. Our review is de novo. People v. Moore, 207 Ill. 2d 68, 75 (2003).

¶ 16                                                  A
¶ 17       There is no dispute that at least some of these allegations sufficed, in terms of their content,
       to “raise[ ] a pro se posttrial claim of ineffective assistance of counsel.” See People v. Ayres,
       2017 IL 120071, ¶ 11. Defendant said that his lawyer failed to call three witnesses, that he had
       wanted to replace his lawyer, and that counsel did not let defendant testify in his own defense.
       If the mere words “ineffective assistance of counsel” are enough to trigger Krankel (see id.
       ¶ 26), then these far more specific claims easily suffice—in content.

                                                     -3-
¶ 18        But the question here is not the content of the claims but the manner in which they were
       received by the trial court and by whom they were delivered. Defendant filed nothing with the
       court regarding ineffective assistance, nor did he utter any such words in open court. Rather,
       defendant’s complaints about his lawyer’s representation first appeared in the PSI, and then
       were communicated in open court by the State in aggravation at the sentencing hearing. The
       question thus presented is whether allegations of ineffective assistance, attributed to the
       defendant but presented to the trial court in open court by someone other than the defendant,
       require the court to conduct a Krankel inquiry.
¶ 19        We have already held that when defense counsel informs the court that the defendant has
       made out-of-court complaints about counsel’s representation, a Krankel inquiry is required. In
       People v. Jackson, 243 Ill. App. 3d 1026, 1034 (1993), defense counsel sought to withdraw
       posttrial, informing the trial court that defendant had filed an Attorney Registration and
       Disciplinary Commission (ARDC) complaint against counsel that contained “ ‘allegations or
       innuendos of ineffectiveness.’ ” That is to say, defense counsel was not speaking as
       defendant’s mouthpiece—he did not tell the court that his client had asked him to raise
       ineffectiveness claims—but rather, defense counsel merely communicated statements made by
       defendant in an out-of-court ARDC complaint. That was enough, we held, to trigger the
       Krankel inquiry. Id. at 1035-36.
¶ 20        Our facts are hardly distinguishable from those in Jackson. Again, we face a situation
       where the defendant has made an out-of-court statement complaining of trial counsel’s
       representation, chronicled in a written document whose content was then communicated to the
       trial court at a posttrial proceeding. Instead of an ARDC complaint, we have here a PSI, which
       is far more germane to a defendant’s posttrial proceedings than an unrelated complaint to the
       state’s bar disciplinary body—and which the trial court is required and presumed to have read.
       See 730 ILCS 5/5-4-1(a)(2) (West 2018); People v. Sauseda, 2016 IL App (1st) 140134, ¶ 20.
¶ 21        And instead of defense counsel, here it was the prosecutor who brought defendant’s claims
       to the trial court’s attention. But we can think of no reason why it should make a difference
       that the issue was raised by the State. A prosecutor does not speak for the defendant, of course,
       but neither was defense counsel speaking at the behest of his client in Jackson; counsel was
       merely relating something that had come to his attention independently, thus prompting his
       motion to withdraw from the case. Cf. People v. Rhodes, 2019 IL App (4th) 160917, ¶ 17
       (counsel submitted posttrial motion alleging ineffective assistance at request of defendant). In
       that context, it should make no difference which lawyer alerted the trial court to the issue.
¶ 22        It would thus seem to be a logical extension of Jackson to hold that, because the State
       emphasized in open court that defendant had complained about his trial representation and
       specifically directed the trial court to the page of the PSI in which those complaints appeared,
       the trial court had a duty under Krankel to inquire with defendant as to the substance of these
       claims.
¶ 23        But put Jackson to the side for a moment; that decision was handed down over two decades
       ago, during which time our supreme court has written extensively on Krankel, and appellate
       case law has significantly developed. And we are obviously not bound by that appellate
       decision, in any event. As we explain below, the holding in Jackson, and our extension of that
       holding to this case, is warranted by more recent case law, as well.



                                                   -4-
¶ 24                                                   B
¶ 25        When a defendant raises a pro se, posttrial claim of ineffective assistance of counsel, the
       trial court must conduct “ ‘some type of inquiry into the underlying factual basis’ ” of the
       claim. Ayres, 2017 IL 120071, ¶ 11 (quoting Moore, 207 Ill. 2d at 79). The purpose of this
       preliminary Krankel inquiry is a “narrow” one: to determine whether the defendant’s
       allegations show “possible neglect of the case” by counsel and thus warrant the appointment
       of new counsel to litigate the defendant’s pro se claims. Ayres, 2017 IL 120071, ¶ 11; People
       v. Patrick, 2011 IL 111666, ¶ 39; Moore, 207 Ill. 2d at 78.
¶ 26        To raise a posttrial claim of ineffective assistance, “[a] pro se defendant is not required to
       do any more than bring his or her claim to the trial court’s attention.” (Internal quotation marks
       omitted.) Ayres, 2017 IL 120071, ¶ 11. Any method that a pro se defendant can muster will
       suffice. The defendant may submit a written posttrial motion (see Patrick, 2011 IL 111666,
       ¶ 29), address the judge orally in open court (see People v. Banks, 237 Ill. 2d 154, 213-14
       (2010)), or send the judge an informal letter or note (see People v. Munson, 171 Ill. 2d 158,
       200 (1996)). Or the defendant may speak through counsel, either by drafting a written posttrial
       motion and asking counsel to submit it (see Rhodes, 2019 IL App (4th) 160917, ¶ 17) or by
       directing counsel to raise the issue orally. Either way, counsel is acting at the defendant’s
       behest, passing along allegations that were meant, by the defendant, for the judge’s ears.
¶ 27        In all of these examples, whether the defendant speaks to the judge directly or through
       counsel, it is nonetheless the defendant who has brought the claim to the trial court’s attention.
       By some intentional and affirmative step, the defendant has directed his allegations to the
       judge. In doing so, the defendant has thus manifested an intent to put counsel’s competence at
       issue in the litigation.
¶ 28        Indeed, in the vast majority of cases, the trial judge will learn of any dissatisfaction with
       trial counsel’s performance from the defendant, not some third party. For that reason, the trial
       judge will know that the defendant intends to litigate the issue in court. In these typical
       circumstances, a Krankel inquiry is obviously required. That much should be common ground
       for everyone. (Indeed, it is the crux of the State’s position.) So in the vast majority of cases, it
       will be obvious to trial judges that the duty to conduct a Krankel inquiry has been triggered—
       by allegations that the defendant, through whatever means, has directed to the court.
¶ 29        Now suppose that a defendant has complained about his lawyer’s performance outside of
       court. Obviously, if the trial court is never made aware of those complaints, Krankel requires
       nothing of the court. A trial judge cannot read minds and cannot rely on nonrecord evidence.
       But what about a PSI? The presentence investigation process takes place entirely outside of
       the courtroom, but as noted above, the trial court is required to consider it and presumed to
       have read it. See 730 ILCS 5/5-4-1(a)(2) (West 2018); Sauseda, 2016 IL App (1st) 140134,
       ¶ 20.
¶ 30        So if a defendant’s complaints about his lawyer’s trial representation are memorialized in
       the PSI, does the trial court have a duty under Krankel to inquire further? In People v. Harris,
       352 Ill. App. 3d 63, 71 (2004), we said no. The defendant there complained, during his PSI
       interview, that “ ‘[w]hen I went to court, my P.D. didn’t tell me we were going to trial, she
       said it was for a Motion. Well, it was trial and I didn’t get to call any of [sic] witnesses (my
       grandmother, my uncle and a cousin) who were there that day and saw everything.’ ” Id. We
       held that, because this statement was “contained only in defendant’s presentence investigation


                                                    -5-
       report,” it did not “bring to the court’s attention” a pro se claim of ineffective assistance and
       thus did not require the trial court to conduct a preliminary Krankel inquiry. Id. at 71-72.
¶ 31       We will have more to say about Harris later. But for now, suppose that things proceed one
       step further than Harris. That is, not only do defendant’s complaints about his trial
       representation find their way into a PSI, but one of the attorneys recites those complaints to
       the trial court in a posttrial proceeding? Here, during sentencing, the State directed the trial
       court to the specific page of the PSI where defendant’s complaints about his trial lawyer
       appeared and then discussed them in some detail, including defendant’s complaint that his
       lawyer would not let him testify, as well as summarizing that defendant was “now blaming his
       lawyer for the outcome of the case.” And of course, the PSI itself contained the additional
       claim from defendant that his lawyer failed to call three witnesses on defendant’s behalf.
¶ 32       Is that enough to trigger a preliminary Krankel inquiry? The State says no, that a Krankel
       inquiry is required only when the defendant conveys an allegation of ineffective assistance to
       the trial court.
¶ 33       It’s fair to say that alleging counsel’s deficiencies to the judge is, in one sense, different in
       kind than alleging them to anyone else. For all a judge can know, a defendant who never raises
       the issue in court may have just been blowing off steam when he complained, out of court,
       about his attorney. (As defendants routinely do.) Or the defendant may have had second
       thoughts, for whatever reasons, about pursuing the claim at that time.
¶ 34       Directing the relevant allegations to the court is how the defendant (like any other litigant)
       manifests the intent to do so; by the same token, it is how the judge distinguishes a defendant
       who is trying to raise an issue from a litigant who is merely venting. Thus, the State argues,
       the trial court is not required to conduct a Krankel inquiry unless the defendant directs the
       allegations about counsel’s performance to the court. That did not happen here; defendant
       remained mute, and thus, says the State, Krankel required nothing of the trial court.
¶ 35       While the State’s position is not without merit, we think the better rule is to require a
       preliminary Krankel inquiry in this context—that is, when the trial court is made aware in open
       court that a defendant has made complaints about his trial representation. To explain why, we
       must turn to the rule’s guiding purposes.
¶ 36       Our supreme court has interpreted its Krankel rule liberally over the years “to promote
       consideration of pro se ineffective assistance claims in the trial court and to limit issues on
       appeal.” Patrick, 2011 IL 111666, ¶ 41. The point of the rule is to ensure that any potential
       issues regarding counsel’s competence are heard promptly, while the relevant facts and
       circumstances are “much clearer in the minds of all involved” than they would be “years later
       on appeal.” Ayres, 2017 IL 120071, ¶ 21.
¶ 37       The rule also encourages the trial court to exercise its fact-finding abilities and “create the
       necessary record for any claims raised on appeal.” People v. Jolly, 2014 IL 117142, ¶ 38. The
       lack of an adequate record would preclude review on direct appeal and so require the claim to
       be heard, if at all, in a postconviction petition (Moore, 207 Ill. 2d at 81), with all the additional
       delay, deterioration of memory, and potential loss of evidence that entails.
¶ 38       A sensible rule of procedure will encourage the resolution of claims where and when they
       are most likely to be resolved correctly and efficiently. Krankel is just such a rule. Our supreme
       court created the Krankel procedure to improve the efficiency and, above all, the accuracy of



                                                     -6-
       the judicial process for those allegations of ineffective assistance of counsel that cannot be
       resolved based on the trial record alone.
¶ 39       These goals will not always align with a defendant’s own interests. Improving the accuracy
       (or speed) of the judicial process will not help a defendant unless he has a meritorious claim,
       and experience teaches that the overwhelming majority of ineffective-assistance claims will
       not merit relief. But the justice system, in its search for the truth, always has a paramount
       interest in getting it right, no matter which party the right result favors. The Krankel rule, in
       other words, is not a rule crafted exclusively for the benefit of defendants. It is a rule crafted,
       at least as much, to serve the judiciary’s own interests in accurate and efficient decision-
       making. Those interests, and not merely the pro se defendant’s intent, should guide our
       interpretation of the rule.
¶ 40       The goals of accuracy and efficiency would best be served if trial judges were required to
       conduct preliminary inquiries whenever a defendant’s posttrial allegations of attorney
       incompetence have been brought to the trial court’s attention in open court. Once the judge has
       been made aware of such allegations, the judge has good reason to believe that a claim of
       ineffective assistance is likely to be raised at some point—if not in the trial court proceedings
       then later, on direct appeal and/or collateral review.
¶ 41       If trial judges do not to inquire into allegations of which they are aware, then some untold
       number of claims will inevitably be put off until later and eventually adjudicated in other, less-
       than-optimal, forums. But the whole point of Krankel is that we should not kick the can down
       the road. Rather, we should maximize the number of claims that are heard when and where
       they are most likely to be resolved correctly and efficiently. And that means in the trial court,
       as soon as the defendant’s posttrial allegations of attorney incompetence have been made
       known to the judge. Whenever such have been brought to light—by the defendant or another
       party—the trial court should conduct a Krankel inquiry.
¶ 42       Simply put, because the point of Krankel is as much about ensuring accurate and efficient
       decision-making as it is protecting a defendant’s rights, the defendant’s manifested intent to
       raise the issue to the trial court should not be the only way that Krankel is triggered.
¶ 43       And as a practical matter, if it should happen that the defendant does not wish to raise an
       ineffectiveness claim that was brought to the trial court’s attention by someone else, the
       defendant can simply say so. The trial court’s preliminary Krankel inquiry would end almost
       as soon as it began if the trial court inquired of the defendant, and the defendant disavowed the
       out-of-court comments attributed to him.
¶ 44       For these reasons, we hold that a preliminary Krankel inquiry was required here, after the
       State, at the sentencing hearing, cited and discussed defendant’s complaints in his PSI about
       his trial representation.
¶ 45       We should emphasize that our holding is limited to the situation where the allegations of
       ineffectiveness came, albeit indirectly, from the defendant’s mouth. It was not someone else’s
       opinion that ineffectiveness had occurred; it was defendant’s, even if someone else
       communicated defendant’s words to the trial court. That distinguishes this matter from those
       scenarios where defense attorneys allege their own ineffectiveness, speaking for themselves
       and not as a mouthpiece to transmit their client’s pro se complaints. See, e.g., People v. Willis,
       2013 IL App (1st) 110233, ¶¶ 62, 73 (Krankel inquiry required in that context); People v.
       Bates, 2018 IL App (4th) 160255, ¶ 102 (Krankel inquiry not required in that context), appeal
       allowed, No. 124143 (Ill. Jan. 31, 2019). The applicability of Krankel in that context is not

                                                    -7-
       before us, and we need not consider it; we will await the supreme court’s guidance in the Bates
       case.
¶ 46       Nor are we holding that the inclusion of defendant’s complaints in the PSI, standing alone,
       is enough to trigger Krankel. We are not answering that thornier question either way. We do
       not need to because we have the additional fact here that the prosecution highlighted these
       complaints in open court, unquestionably calling them to the trial court’s attention.

¶ 47                                                 C
¶ 48       The State claims that existing case law requires us to reach a different conclusion. But
       People v. Taylor, 237 Ill. 2d 68 (2010), provides no support for its position. That decision
       involved not the manner in which the trial court received the information but whether the
       substance of the statements was sufficient to inform the court of possible ineffective assistance.
       Id. at 77. In a “rambling” statement in allocution (id.), the defendant there told the trial court
       that he regretted the decision not to accept a plea bargain that would have given him three
       years’ imprisonment, indicating that he “ ‘had no idea’ ” that he was facing a range of 6 to 30
       years as a Class X offender if convicted (id. at 73-74). The defendant never mentioned his
       lawyer, much less his lawyer’s performance, and thus the supreme court held that his
       statements were not sufficient to trigger a Krankel inquiry.
¶ 49       We do not face that situation here. The State does not dispute that the substance of
       defendant’s complaints—specifically identifying his trial counsel’s alleged failures to call
       certain alibi witnesses and allow defendant to testify—were enough to trigger Krankel. They
       plainly were.
¶ 50       The State also cites Harris, 352 Ill. App. 3d at 71-72, which we discussed earlier, in which
       this court held that a defendant’s complaints about his lawyer, chronicled in the PSI, were not
       enough, by themselves, to bring his claims to the attention of the trial court to trigger Krankel.
       As we noted before, that case is distinguishable because there the trial court only had
       defendant’s statements in the PSI, whereas here, the trial court had both the PSI’s statements
       and the State’s comments at sentencing that referenced those complaints in the PSI.
¶ 51       But that distinction aside, defendant further notes that the court in Harris explicitly relied
       on People v. Reed, 197 Ill. App. 3d 610 (1990), for its holding that the complaints raised in the
       PSI were insufficient. See Harris, 352 Ill. App. 3d at 72. So it is necessary to consider Reed,
       too.
¶ 52       In Reed, 197 Ill. App. 3d at 612, the defendant expressed his opinion in the PSI that “ ‘he
       was poorly represented at his trial and said he plans to file an Appeal.’ ” And at sentencing,
       the defendant told the trial court that “ ‘most of the stuff in my case here I’m not sure you are
       aware of it, but it wasn’t brought up. You know, there is a few people that don’t even know
       me that can verify that I was [in] Cook County at the time.’ ” Id. at 611. This court rejected the
       defendant’s claim that a Krankel inquiry was required, writing as follows:
               “Defendant’s argument assumes that allegations of ineffective assistance of counsel
               were properly presented to the trial court. Such is not the case, however, as defendant
               never referred to his trial counsel in his oral comments at his sentencing hearing and
               only vaguely commented on some possible alibi witnesses. Although there is a mention
               in his presentence report that he felt he was ‘poorly represented,’ there are no



                                                   -8-
                allegations supporting that opinion or supporting an ineffective assistance of counsel
                claim.” Id. at 612.
¶ 53        So the facts in Reed are almost indistinguishable from our case; there was a reference in
       the PSI to defendant claiming he was “poorly represented,” and then in open court, the trial
       court heard defendant’s claims—from defendant himself, no less—that certain alibi witnesses
       existed who were never called to testify. See id. at 611-12. If we were persuaded that this 1990
       decision accurately stated the law today, we would follow it and reach a different decision. But
       it does not.
¶ 54        Reed, as detailed above, was premised on the lack of factual specificity in defendant’s
       complaints. The court held that defendant’s complaints were not properly presented, as his in-
       court comment about alibi witnesses was “vague[ ]” and the complaint in his PSI that he was
       “ ‘poorly represented’ ” contained no elaboration whatsoever. Id. at 612.
¶ 55        But while Reed may have been consistent with prevailing law at the time, even the State
       concedes that its reasoning cannot survive the 2017 decision from our supreme court in Ayres,
       2017 IL 120071, ¶ 24, which held that a bare allegation of “ineffective assistance of counsel,”
       without more, is sufficient to warrant a preliminary Krankel inquiry. No factual specificity is
       required; indeed, the point of the preliminary Krankel inquiry is to develop that factual
       specificity to determine whether the claim is sufficient to show possible neglect of the case,
       thus warranting the appointment of new counsel to independently present the ineffectiveness
       claim. Id. ¶ 19. It is hard to imagine that the defendant’s oral statement to the court in Reed
       that certain alibi witnesses were not called at his trial would not have sufficed to trigger a
       preliminary Krankel inquiry today, post-Ayres.
¶ 56        That brings us back to Harris, 352 Ill. App. 3d at 71-72, where we held that a preliminary
       Krankel inquiry was not required when the PSI contained this statement from the defendant:
       “ ‘When I went to court, my P.D. didn’t tell me we were going to trial, she said it was for a
       Motion. Well, it was trial and I didn’t get to call any of [sic] witnesses (my grandmother, my
       uncle and a cousin) who were there that day and saw everything.’ ” Id. at 71. Would Harris, a
       2004 decision, be decided the same way today? Certainly not based on the case on which it
       exclusively relied, Reed. The allegations in Harris were more than sufficient to satisfy the
       lenient standard set by our supreme court in Ayres.
¶ 57        But whatever the viability of Harris in light of Ayres, suffice it for our purposes to say that
       Harris is distinguishable from our facts. Here, unlike in Harris, defendant’s criticisms of his
       trial counsel were expressly brought to the trial court’s attention in open court. Thus, we need
       not decide whether the statements contained in the PSI in this case, standing alone, would
       warrant a preliminary Krankel inquiry. We leave that question for another day.
¶ 58        The State also cites People v. Cunningham, 376 Ill. App. 3d 298 (2007). Defense counsel
       sought to withdraw as counsel because the defendant had filed an ARDC complaint against
       him, but counsel said nothing of ineffective assistance of counsel—just the mere existence of
       the ARDC complaint. And the trial court allowed counsel to withdraw for this reason,
       whereupon another lawyer represented defendant for the duration of posttrial proceedings. Id.
       at 300-01.
¶ 59        We found no error in the court’s failure to undertake a preliminary Krankel inquiry. First
       and foremost, the trial court granted defense counsel’s motion to withdraw and allowed new
       counsel to represent the defendant, which ultimately is the goal of the preliminary Krankel
       inquiry—to determine whether the claims of ineffectiveness are sufficient to warrant the

                                                    -9-
       appointment of new counsel to pursue those claims. In other words, the defendant received all
       that a preliminary Krankel inquiry could have given him, anyway. Thus, “any required inquiry
       into the ARDC complaint” was “render[ed] moot” and “irrelevant.” Id. at 306.
¶ 60       We also wrote in Cunningham that “[a] trial court’s mere awareness of the existence of the
       complaint, without more, is insufficient to effectively raise a claim of ineffective assistance.”
       Id. at 305. Because there was no mention in Cunningham of the substance of the ARDC
       complaint the defendant had filed—no mention of alleged ineffective assistance, as opposed
       to some other problem with his trial attorney—that decision could square with our holding
       today. To the extent that Cunningham was suggesting that the mere awareness of a claim of
       ineffectiveness assistance is not enough, without more specificity, that comment is plainly
       incorrect in light of Ayres. Ayres, 2017 IL 120071, ¶¶ 19, 24 (noting that supreme court case
       law had consistently held that “a defendant need only bring his claim to the court’s attention”
       and that “[a] defendant need only bring his claim to the court’s attention, posttrial, whether
       orally or in writing”).
¶ 61       In sum, while we initially agreed with the State that the case law on which it relied
       compelled a ruling in the State’s favor, on reconsideration we find otherwise. That case law is
       either inapposite or inconsistent with current, controlling case law.

¶ 62                                                   D
¶ 63        At oral argument, the State raised an entirely new argument, one it did not raise either in
       its initial brief or its answer to defendant’s rehearing petition. As a general rule, the State
       argued, a trial court may not intrude into or interfere with the attorney-client relationship. The
       Krankel procedure creates a unique and limited exception to this general rule: An inquiry into
       the basis of a defendant’s dissatisfactions with counsel intrudes into the attorney-client
       relationship, but that intrusion is warranted when—and only when—the defendant has
       manifested an intent to put counsel’s competence at issue by personally directing allegations
       of ineffective assistance to the trial court. Thus, the trial court’s duty to conduct a preliminary
       Krankel inquiry is and should be triggered only in those limited circumstances.
¶ 64        Apart from coming late in the day, the State’s novel theory is not convincing. As its only
       authority for this line of argument, the State directed us to People v. Jocko, 239 Ill. 2d 87
       (2010). The supreme court held in Jocko that a trial court has no duty to inquire into a
       defendant’s pro se allegations of ineffective assistance before the end of trial. Id. at 93. Before
       a defendant has been convicted, the supreme court explained, he cannot possibly show that his
       defense was prejudiced by counsel’s alleged deficiencies. Id. The holding of Jocko was thus
       based on the elements of a Strickland claim and when a defendant could ever be in a position
       to establish them, not on any perceived need to protect the attorney-client relationship from an
       unwarranted intrusion. In fact, the supreme court’s opinion in Jocko does not mention the
       attorney-client relationship even once.
¶ 65        That said, it is perhaps no accident that the State turned to Jocko to support its theory. As
       we noted, Jocko dealt with a pretrial allegation of ineffective assistance. Conducting a Krankel
       inquiry in that context—during trial preparations, when counsel and client are actively trying
       to hammer out the theory of defense—undoubtedly would threaten irreparable harm to the
       attorney-client relationship. It is hard to imagine how counsel and client could continue to work
       together to build a meaningful consensus of their own on matters of trial strategy once the trial
       judge, of all people, has weighed in on their disagreements. Thus, protecting the attorney-client

                                                   - 10 -
       relationship is one very good reason not to conduct a Krankel inquiry pretrial. Not a reason the
       supreme court relied on, or even mentioned, in Jocko but a good reason all the same.
¶ 66       That reason, however, does not apply in this case, where defendant’s pro se allegations of
       ineffective assistance were presented to the judge in the posttrial proceedings. In this context,
       a Krankel inquiry will not hinder the attorney-client relationship at all. The trial is over;
       strategic disagreements have played themselves out; there is no need to decide, at this point,
       whether to call an alibi witness, argue self-defense, request a jury instruction, or anything else
       of the sort. All that remains is to file a posttrial motion to preserve any potential errors for
       appeal (assuming that counsel has not already done so by the time the defendant alleges
       ineffectiveness) and/or to argue in mitigation at sentencing. At this point, an inquiry into the
       defendant’s complaints about the defense presented at trial will not impede counsel’s ability to
       carry on with what remains of the representation.
¶ 67       In all of our supreme court’s Krankel cases, there is only one mention of the attorney-client
       relationship. That was in People v. Pecoraro, 144 Ill. 2d 1, 14-15 (1991), where the supreme
       court held that the trial court was not required to conduct a Krankel inquiry into allegations of
       ineffective assistance directed at private counsel. In so holding, the supreme court said that
       “[d]efendant and his counsel were the only parties who could have altered their attorney-client
       relationship.” Id. at 15. Because Pecoraro had the means and the wherewithal to hire his own
       attorney, he could have simply retained a new attorney to represent him in his posttrial
       proceedings if he was dissatisfied with trial counsel’s performance. Id. The trial court had no
       authority “to advise or exercise any influence or control over the selection of [private] counsel”
       by Pecoraro. Id. And conducting a Krankel inquiry would have done precisely that. Id.
¶ 68       In the years since Pecoraro, the appellate court has reached conflicting conclusions about
       the scope of its apparent holding that the Krankel rule does not apply (or does not fully apply)
       to private counsel. See, e.g., People v. Shaw, 351 Ill. App. 3d 1087, 1092 (2004) (Krankel does
       not apply to private counsel); People v. Johnson, 227 Ill. App. 3d 800, 810 (1992) (private
       counsel not automatically excluded from Krankel rule). And the supreme court has thus far
       declined to revisit the question. See Taylor, 237 Ill. 2d at 77. But whatever the proper scope of
       Pecoraro’s holding, it surely does not apply here, where defendant was represented by a public
       defender, not by private counsel.
¶ 69       In short, we see no merit and no support in our supreme court’s Krankel precedents for the
       State’s claim that conducting a Krankel inquiry in this case would have impermissibly intruded
       into the attorney-client relationship.

¶ 70                                                  E
¶ 71       For all of these reasons, we remand this cause to the trial court for a preliminary Krankel
       inquiry. In conducting that inquiry, the trial court should determine whether defendant wishes
       to pursue his allegations in a Krankel proceeding. If he does wish to pursue them, the trial court
       should determine whether the allegations reveal possible neglect of the case by counsel. If he
       does not, no further action is required from the trial court. We express no view on the merits
       of defendant’s allegations.




                                                   - 11 -
¶ 72                                                    II
¶ 73       Defendant also claims, for the first time on appeal, that the $5 Electronic Citation Fee was
       improperly assessed. Illinois Supreme Court Rule 472(a)(1), (2) (eff. May 17, 2019) provides
       that the circuit court retains jurisdiction to correct certain sentencing errors, including errors in
       the imposition of monetary assessments or in the application of per diem credits, at any time
       following judgment. And when, as here, a criminal case was pending on appeal as of March 1,
       2019, and a party raised sentencing errors covered by Rule 472 for the first time on appeal,
       “the reviewing court shall remand to the circuit court to allow the party to file a motion
       pursuant to this rule.” Ill. S. Ct. R. 472(e) (eff. May 17, 2019). Thus, under Rule 472(e),
       defendant must first file a motion in the circuit court requesting the correction of the errors
       alleged here. See People v. Whittenburg, 2019 IL App (1st) 163267, ¶ 4; People v. Loggins,
       2019 IL App (1st) 160482, ¶ 131. Since this case must be remanded anyway for a Krankel
       inquiry, defendant is free to file his motion at that time, if he has not already done so.

¶ 74                                        CONCLUSION
¶ 75       For these reasons, we remand for the trial court to conduct a preliminary Krankel inquiry
       into defendant’s allegations of ineffective assistance of counsel. On remand, defendant may
       also file a motion challenging his monetary assessments.

¶ 76       Remanded with directions.




                                                    - 12 -